 



Exhibit 10.24
EMPLOYMENT AGREEMENT
          This Agreement (“Agreement”) is entered into by and between Paul
Gregrey (“Employee”) and Westwood One, Inc., a Delaware corporation (the
“Company”).
WITNESSETH:
WHEREAS, the Company is in the business of selling radio broadcast advertising,
and developing, producing and broadcasting radio programming and traffic, news,
sports, weather and other information reports; and
WHEREAS, Employee has extensive sales, marketing and operations experience; and
WHEREAS, the Company desires to engage the services of Employee to serve as the
Executive Vice President Sales, Network Division of the Company on the terms and
conditions herein contained; and
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:
     1. Employment. The Company hereby employs Employee, and Employee accepts
such employment, and agrees to devote Employee’s full time and efforts to the
interests of the Company upon the terms and conditions hereinafter set forth.
     2. Term of Employment. Subject to the provisions for termination
hereinafter provided, Employee’s term of employment by the Company shall
commence no later than May 1, 2003 (the “Effective Date”) and shall continue in
effect until April 1, 2006 (the “Term”). Unless otherwise terminated pursuant
hereto, if Employee continues to be employed by the Company after the Term, then
Employee’s employment shall be deemed to continue on a month-to-month basis
until such time as either party shall deliver written notice to the other party
and this Agreement shall terminate thirty (30) days after the giving of such
notice. Except as otherwise set forth herein, if either party hereto desires to
terminate this Agreement at the end of the Term or thereafter, the same thirty
(30) days prior written notice shall apply. The period from the Effective Date
through the date thirty (30) days from the date any notice of termination
referred to above is delivered is hereinafter referred to as the “Employment
Period”. Employee shall be based in Company’s New York City office.
     3. Services to be Rendered by Employee.
          (a) During the Employment Period, Employee shall serve as the
Executive Vice President, Sales, Network Division of the Company or in such
other position as is determined from time to time by the Company’s Chief
Executive Officer (“Chief Executive Officer”), President (“President”), the
Board of Directors (the “Board of Directors”) or their designee. Subject to the
direction of the Chief Executive Officer or President, Board of Directors or
their designee, Employee shall perform such duties as from time to time may be
delegated to Employee by such parties. Employee shall devote all of Employee’s
professional time, energy and ability to the proper and efficient conduct of the
Company’s business. Employee shall observe and comply with all reasonable lawful
directions and instructions by and on the part of the Chief Executive Officer or
President, the Board of Directors or their designee and endeavor to promote the
interests of the Company and not at any time do anything which may cause or tend
to be likely to cause any loss or damage to the Company in business, reputation
or otherwise.

Page 1



--------------------------------------------------------------------------------



 



          (b) The Company may from time to time call on Employee to perform
services related to the business of developing and broadcasting network and
syndicated radio programming and traffic, news, sports and weather reports,
which may include (in the Company’s sole discretion) contributing to the
day-to-day management and operation of such business, soliciting Sponsors and
Affiliates (as such terms are defined in Section 20 hereof) or dealing with
their accounts or other activities related to the Company’s business, as
reasonably specified from time to time by the Chief Executive Officer, the
President, the Board of Directors or their designee. Subject to the foregoing,
Employee’s specific responsibilities shall include overseeing and directing all
aspects of sales for the Company’s network and syndicated programming division
and radio advertising sales for the Company’s network division. The Company may,
in its sole discretion, restrict, expand, change or otherwise alter the
Employee’s duties, title or responsibilities. Any change shall be binding on
Employee for all purposes of this Agreement.
          (c) Employee acknowledges that Employee will have and owe fiduciary
duties to the Company and its shareholders including, without limitation, the
duties of care, confidentiality and loyalty.
          (d) Employee acknowledges that Employee has received a copy of the
Company’s Sexual Harassment Policies and Procedures, Code of Ethics and
Conflicts of Interest policy, and understands and has acknowledged such
policies.
     4. Compensation.
          (a) Base Salary. For the services to be rendered by Employee during
Employee’s employment by the Company, the Company shall pay Employee, and
Employee agrees to accept, an annual base salary (the “Base Salary”) of $310,000
for calendar year 2003; $320,000 for calendar year 2004, and $335,000 for
calendar year 2005 and $345,050 for calendar year 2006.
          (b) Discretionary Bonus. Employee shall be eligible for an annual
discretionary bonus valued at up to $250,000 per year in the sole and absolute
discretion of the Board of Directors or its Compensation Committee or their
designee. The bonus amount may be increased 10% per year or any other amount at
the sole and absolute discretion of management and the Board of Directors. The
parties agree to negotiate mutually-agreeable goals at the beginning of each
calendar year which the Company will use as a general guideline to determine
Employee’s eligibility for a discretionary bonus. Any cash component of any
bonus will be payable in accordance with the Company’s normal payroll practices
payable in February of the subsequent year. Employee shall not be eligible for
any bonus for a calendar year, pro-rated or otherwise, if the Employee is not an
Employee of the Company: (i) at the end of the applicable calendar year; (ii) at
the time such bonus is to be paid, or (iii) if Employee has breached this
Agreement.

Page 2



--------------------------------------------------------------------------------



 



          (c) Paydates; Customary Employee Deductions. Employee’s Base Salary
shall be payable semi-monthly in arrears on the fifteenth day and on the last
day of each calendar month or such other date in conformity with the Company’s
payroll policies in effect from time to time. For any and all compensation or
bonus paid by the Company to Employee pursuant to this Section 4, the Company
shall be entitled to deduct income tax withholdings, social security and other
customary employee deductions in conformity with the Company’s payroll policies
in effect from time to time.
     5. Expenses. Subject to compliance by Employee with such policies regarding
expenses and expense reimbursement as may be adopted from time to time by the
Company, the Company shall reimburse Employee, or cause Employee to be
reimbursed, in cash for all reasonable expenses. The Company currently maintains
trade relationships for restaurants, hotels, automobile rentals, courier
services, promotional items, etc. which may be used from time to time to cover
ordinary and necessary expenses of Employee.
     6. Benefits.
          (a) Company Plans; Insurance. During the Employment Period, Employee
shall be entitled to participate in all benefit plans, programs, group insurance
policies, vacation sick leave and other benefits that may from time to time be
established by the Company for its employees, provided that Employee is eligible
under the respective provisions thereof.
          (b) Vacation. Employee shall be entitled each year to a vacation in
accordance with the prevailing practice of the Company in regard to vacations
for its employees.
     7. Termination of Employment.
          (a) During the Employment Period, the Company shall have the right, if
exercised in good faith, to terminate the employment of Employee hereunder
immediately by giving notice thereof to Employee in the event of any of the
following:
(i) if Employee has (A) willfully failed, refused or habitually has neglected to
carry out or to perform the reasonable duties required of Employee hereunder or
otherwise breached any provision of this Agreement (other than Sections 8, 9 and
12 hereof, which are governed by Section 7(a)(iv) hereof); (B) willfully
breached any statutory or common law duty; or (C) breached Section 3(c) or 3(d)
of this Agreement.
(ii) if Employee commits a felony or a crime involving moral turpitude or if the
Company, acting in good faith and upon reasonable grounds, determines that
Employee has willfully engaged in conduct which would injure the reputation of
the Company or otherwise adversely affect its interest if Employee were retained
as an employee of the Company;
(iii) if Employee becomes unable by reason of physical disability or other
incapacity (as may be defined in applicable disability insurance policies) to
carry out or to perform the duties required of Employee hereunder for a
continuous period of ninety (90) days; provided, however, that Employee’s
compensation during any period in which Employee is unable to perform the duties
required of Employee hereunder shall be reduced in accordance with the Company’s
policies and by any disability payments (excluding any reimbursements for
medical expenses and the like) which Employee is entitled to receive under group
or other disability insurance policies of the Company during such period;

Page 3



--------------------------------------------------------------------------------



 



(iv) if Employee breaches any of the provisions of Section 8, 9 or 12 hereof or
breaches any of the terms or obligations of any other noncompetition and/or
confidentiality agreements entered into between Employee and the Company, or the
Company’s Related Entities (as defined in Section 20 hereof), if any; or
(v) if employee steals or embezzles assets of the Company.
          (b) Employee’s employment with the Company shall automatically
terminate (without notice to Employee’s estate) upon the death or loss of legal
capacity of Employee.
          (c) In the event of any termination of employment pursuant to this
Section 7, Employee (or Employee’s estate, as the case may be) shall be entitled
to receive (i) the Base Salary herein provided prorated to the date of such
termination, (ii) Employee’s present entitlement, if any, under the Company’s
employee benefit plans, stock options and (iii) no other compensation.
     8. No Conflict of Interest; Proper Conduct; Restricted Activities.
          (a) The Company and Employee acknowledge and agree that the Company
has divulged and expects to divulge to Employee certain confidential information
and trade secrets relating to the Company’s business, provide information
relating to the Company’s customer base and otherwise provide Employee with the
ability to injure the Company’s goodwill unless certain reasonable restrictions
are imposed upon Employee which are contained in this Section. Employee agrees
that such restrictions are reasonable and necessary to protect the goodwill,
confidential information and other legitimate business interests of the Company
and such restrictions are entered into freely by Employee. Employee acknowledges
that the Company’s business and Employee’s responsibilities are nationwide. The
confidential information and trade secrets expected to be divulged to Employee
shall include information and trade secrets regarding the Company’s business and
operations nationwide.
          (b) While employed by the Company, Employee will not compete with the
Company, directly or indirectly, either for Employee or as a member of any
association, partnership, joint venture, limited liability partnership or
limited liability company or other entity, or as a stockholder (except as a
stockholder of less than one percent (1%) of the issued and outstanding stock of
a publicly-held corporation whose gross assets exceed $100,000,000), investor,
officer or director of a corporation, or as an employee, agent, trustee,
associate or consultant of any person, association, trust, partnership, joint
venture, registered limited liability partnership or limited liability company,
corporation or other entity, in any business in competition with that carried on
by the Company or its Related Entities. Employee shall not, without the
Company’s prior written consent, engage in any activity during Employee’s
employment that would conflict with, interfere with, impede or hamper the
performance of Employee’s duties for the Company or would otherwise be
prejudicial to the Company’s business interests.

Page 4



--------------------------------------------------------------------------------



 



Employee shall not commit any act or become involved in any situation or
occurrence that, in the Company’s reasonable judgment, could tend to bring
Employee or the Company into public disrepute, contempt, scandal or ridicule,
could provoke, insult or offend the community or any group or class thereof, or
could reflect unfavorably upon the Company or any of its Sponsors or Affiliates.
Employee shall comply with all applicable laws and regulations governing the
Company and its business, including without limitation, regulations promulgated
by the Federal Communications Commission or any other regulatory agency.
          (c) Employee further agrees that, in consideration of three months
salary, payable in accordance with normal payroll procedures, for a period of
six (6) months from and after Employee’s last day of employment under this
Agreement (the “Restricted Period”), regardless of cause, Employee will not
engage in or carry on, directly or indirectly, either for Employee or as a
member of an association, trust, partnership, joint venture, limited liability
partnership or limited liability company or other entity, or as a stockholder
(other than as a stockholder of less than one percent (1%) of the issued and
outstanding stock of a publicly-held corporation, whose gross assets exceed
$100,000,000), or as an investor, officer or director of a corporation, or as an
employee, agent, trustee, associate or consultant of any person, association,
trust, partnership, corporation, joint venture, registered limited liability
partnership or limited liability company, or other entity, any Restricted
Activity. Restricted Activities shall consist of: (i) providing services to a
traffic, news, sports, weather or other information report gathering or
broadcast service or to a radio network or syndicator, or any direct or indirect
competitor of Westwood or its Related Entities; (ii) soliciting Sponsors and
dealing with accounts with respect thereto; (iii) soliciting Affiliates to enter
into any contract or arrangement with any person or organization to provide
traffic, news, weather, sports or other information report gathering or
broadcast services or national or regional radio network or syndicated
programming; or (v) forming or providing operational assistance to any business
or a division of any business engaged in the foregoing activities. It is
understood however, that Employee will continue to have the rights to vest and
exercise his options during this Restricted Period.
          (d) Employee further covenants and agrees that during the Restricted
Period, Employee will not either individually, or on behalf of any other person,
association, trust, partnership, joint venture, limited liability partnership or
limited company or other entity as an owner, member, partner, agent, trustee,
shareholder, joint venturer or otherwise, directly or indirectly, solicit any
customer and/or Sponsor of the Company or its Related Entities in competition
with the Company.
          (e) Employee further agrees that during the Restricted Period,
Employee will neither employ nor offer to employ nor solicit employment of any
employee or consultant of the Company or its Related Entities.
          (f) Employee further agrees not to solicit, divert or attempt to
divert any business, patronage or customer of the Company or its Related
Entities to Employee or a competitor or rival of the Company or its Related
Entities during the Restricted Period.

Page 5



--------------------------------------------------------------------------------



 



          (g) Employee agrees that the limitations set forth herein on
Employee’s rights are reasonable and necessary for the protection of the Company
and its Related Entities. In this regard, Employee specifically agrees that the
limitations as to period of time and geographic area, as well as all other
restrictions on Employee’s activities specified herein, are reasonable and
necessary for the protection of the Company and its Related Entities.
          (h) Employee agrees that the remedy at law for any breach by Employee
of this Section 8 will be inadequate and that the Company shall be entitled to
injunctive relief (without bond or other undertaking).
          (i) Employee and Company agree that to the extent a court of competent
jurisdiction or appropriate arbitral tribunal finds any of the foregoing
covenants to be overly broad based on applicable law, then the parties agree
that the court shall reform the covenants to the extent necessary to cause such
covenants to be reasonable and enforce such covenants as reformed against
Employee.
     9. Confidential Information and the Results of Services. Employee
acknowledges that the Company has established a valuable and extensive trade in
the services it provides, which has been developed at considerable expense to
the Company. Employee agrees that, by virtue of the special knowledge that
Employee has received or will receive from the Company, and the relationship of
trust and confidence between Employee and the Company, Employee has or will have
certain information and knowledge of the operations of the Company that are
confidential and proprietary in nature, including, without limitation,
information about Affiliates and Sponsors. Employee agrees that during the term
hereof and at any time thereafter Employee will not make use of or disclose,
without the prior consent of the Company, Confidential Information (as
hereinafter defined) relating to the Company and any of its Related Entities
(including, without limitation, its Sponsor lists, its Affiliates, its technical
systems, its contracts, its methods of operation, its business plans and
opportunities, its strategic plans and its trade secrets), and further, that
Employee will return to the Company all written materials in Employee’s
possession embodying such Confidential Information. For purposes of this
Agreement, “Confidential Information” means information obtained by Employee
during Employee’s employment relationship with the Company which concerns the
affairs of the Company or its Related Entities and which the Company has
requested be held in confidence or could reasonably be expected to desire to be
held in confidence, or the disclosure of which would likely be embarrassing,
detrimental or disadvantageous to the Company or its Related Entities.
Confidential Information shall also include the terms of this Agreement (except
with respect to Employee’s legal and tax advisors, and immediate family).
Confidential Information, however, shall not include information which Employee
can show by written document to be:
(a) Information that is at the time of receipt by Employee in the public domain
or is otherwise generally known in the industry or subsequently enters the
public domain or becomes generally known in the industry through no fault of
Employee;
(b) Information that at any time is received in good faith by Employee from a
third party which was lawfully in possession of the same and had the right to
disclose the same.

Page 6



--------------------------------------------------------------------------------



 



The parties hereto agree that the remedy at law for any breach of Employee’s
obligations under this Section 9 of this Agreement would be inadequate and that
any enforcing party shall be entitled to injunctive or other equitable relief
(without bond or undertaking) in any proceeding which may be brought to enforce
any provisions of this Section.
     10. Advertising and Publicity. Employee hereby grants the Company the
royalty-free right to use and license others to use Employee’s name, nickname,
recorded voice, biographical material, portraits, pictures, and likenesses for
advertising purposes and purposes of trade, promotion and publicity in
connection with the institutions, services and products for the Company, its
Related Entities, Sponsors and Affiliates, such uses to be at such times, in
such manner and through such media as the Company may in its sole discretion
determine. Such right shall last for so long as Employee is employed by the
Company and, in connection with the use or exploitation of any material in which
Employee has been involved during Employee’s employment, perpetually thereafter.
Employee shall not authorize or release any advertising or promotional matter or
publicity in any form with reference to Employee’s services hereunder, or to the
Company’s or its Related Entities’ programs, Sponsors or Affiliates, without the
Company’s prior written consent.
     11. Work for Hire. Employee agrees that any ideas, concepts, techniques, or
computer programs relating to the business or operations of the Company and its
Related Entities which are developed by Employee during Employee’s employment
hereunder, including each program and announcement prepared for broadcast, and
the titles, content, format, idea, theme, script, characteristics, and other
attributes thereof, shall be deemed to have been made within the scope of
Employee’s employment and therefore constitute works for hire and shall
automatically upon their creation become the exclusive property of the Company.
To the extent such items are not works for hire under applicable law, Employee
assigns them and any and all intangible proprietary rights relating thereto to
the Company in their entirety and agrees to execute any and all documents
necessary or desired by the Company to reflect the Company’s ownership thereof.
     12. Communications Act of 1934. Employee represents and warrants that
neither Employee nor, to the best of Employee’s knowledge, information and
belief, any other person, has accepted or agreed to accept, or has paid or
provided or agreed to pay or provide, any money, service or any other valuable
consideration, as defined in Section 507 of the Communications Act of 1934, as
amended, for the broadcast of any matter contained in programs. Employee further
represents and warrants that, during Employee’s employment, Employee shall
comply with all legal requirements.
     13. Merger or Reorganization. In the event of any merger, consolidation,
dissolution or reorganization of the Company (including but not limited to any
reorganization where the Company is not the surviving or resulting entity), or
any transfer of all or substantially all of the assets of the Company, the
provisions of this Agreement shall inure to the benefit of and shall be binding
upon the surviving or resulting partnership or the corporation (or other entity)
or person(s) to which such assets shall be transferred.
     14. Remedies. Except as it may elect otherwise, the Company shall have all
rights, powers or remedies provided by law or equity for breach of this
Agreement available to it, it being understood and agreed that no one of them
shall be considered as exclusive of the others or as exclusive of any other
rights, powers and remedies allowed by law. The exercise or partial exercise of
any right, power or remedy shall neither constitute the election thereof nor the
waiver of any other right, power or remedy.

Page 7



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, Employee agrees that, in
addition to all other rights and remedies available at law or in equity, the
Company shall be entitled to enforcement of this Agreement in accordance with
the principles of equity (without bond or undertaking), the remedy at law being
hereby agreed and acknowledged by Employee to be inadequate.
     15. Waiver of Breach of Agreement. If either party waives a breach of this
Agreement by the other party, that waiver will not operate or be construed as a
waiver of any subsequent breaches.
     16. Assignment. The rights of the Company hereunder may, without the
consent of Employee, be assigned by the Company to any Related Entity or
successor of the Company or any entity which acquires all or substantially all
of the Company’s assets. Except as provided in the preceding sentence or in
Section 13 hereof, the Company may not assign all or any of its rights, duties
or obligations hereunder without the prior written consent of Employee. This
Agreement is not assignable by Employee. Any attempt by Employee to assign this
Agreement, or any portion thereof, shall be deemed null and void and of no force
and effect.
     17. Notices. All notices, requests, demands and other communications
permitted or required hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered or if deposited in the United States
mail, first class, postage prepaid, registered or certified, addressed as
follows:
          (a) If to Employee, addressed to Employee at the address set forth
below Employee’s name on the execution page hereof.
          (b) If to the Company, addressed to:
Westwood One, Inc.
40 West 57th Street, 15th Floor
New York, New York 10019
Attention: President
or to such other address as either party hereto may request by written notice as
herein provided.
     18. Severability. Any provision hereof prohibited by or unenforceable under
any applicable law of any jurisdiction shall as to such jurisdiction be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. It is the desire of the parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable, the parties hereby agree and consent
that such provision shall be reformed to make it a valid and enforceable
provision to the maximum extent permitted by law.
     19. Title and Headings; Exhibits. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.

Page 8



--------------------------------------------------------------------------------



 



Any and all exhibits referred to herein are, by such reference, incorporated
herein and made a part hereof.
     20. Certain Definitions. As used in this Agreement, the following
capitalized terms shall have the meanings indicated:
          (a) Affiliates. Any organization, entity or person with whom the
Company or any of the Company’s Related Entities has or had a contract or other
arrangement to provide traffic, news, weather, sports, entertainment or other
information or national or regional radio network or syndicated programming,
whether by broadcast, computer or any other means.
          (b) Sponsor(s). Any and all client advertisers of the Company or its
Related Entities including without limitation advertisers whose commercial
material is to be, is or was incorporated in any one or more of the Company’s
programs or announcements, live or recorded, broadcast over the facilities of
the Company, by the Company, or pursuant to an arrangement with a Affiliate.
          (c) Related Entity or Related Entities. Any entity (or entities) that
directly or indirectly controls, is controlled by, or is under common control
with the Company (or its successor or assign), including but not limited to
Westwood One Radio Networks, Inc., Westwood One Radio, Inc., Metro Networks
Communications, Inc. and Metro Networks Communications, Limited Partnership. The
term “entity” as used in this Section 20(c) means an individual, corporation,
partnership, joint venture, limited liability partnership or limited liability
company, trust, unincorporated organization, association or other entity. As
used in this Section 20(c), the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.
     21. Choice of Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     22. Arbitration. The parties hereby agree that any and all claims or
controversies relating to Employee’s employment with the Company, or termination
thereof, including but not limited to claims for breach of contract, tort,
unlawful discrimination or harassment (as well as any claims arising under Title
VII, the Americans with Disabilities Act, and the Age Discrimination in
Employment Act), and any violation of any state or federal law (“Arbitrable
Claims”), except for equitable relief sought by a party in aid of arbitration,
shall be resolved by arbitration in accordance with the then applicable JAMS
Employment Arbitration Rules And Procedures. However, claims under applicable
workers’ compensation laws or the National Labor Relations Act shall not be
subject to arbitration. Arbitration under this Agreement shall be the exclusive
remedy for all Arbitrable Claims and shall be final and binding on all parties.
Unless the parties mutually agree otherwise, the Arbitrator shall be selected
from a panel provided by JAMS and the arbitration shall be held in New York
County, New York. Any court having jurisdiction thereof may enter judgment on
the award rendered by the arbitrator(s). THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY OF ANY MATTERS SUBJECT TO ARBITRATION UNDER
THIS AGREEMENT.

Page 9



--------------------------------------------------------------------------------



 



     23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, successors and
permitted assigns.
     24. Entire Agreement and Amendment. This Agreement supersedes all prior
understandings and agreements between the parties (including the Company’s
Related Entities) with respect to the subject matter hereof. This Agreement
contains the entire agreement of the parties with respect to the subject matter
covered hereby and may be amended, waived or terminated only by an instrument in
writing executed by both parties hereto.
     25. Execution by Company. Submission of this Agreement to Employee, or
Employee’s agents or attorneys, for examination or signature does not constitute
or imply an offer of employment, and this Agreement shall have no binding effect
until execution hereof by both the Company and Employee.
     26. No Inference Against Author. No provision of this Agreement shall be
interpreted against any party because such party or its legal representative
drafted such provision.
     IN WITNESS WHEREOF, this Agreement is EXECUTED as of the ___day of ___,
2003 to be EFFECTIVE FOR ALL PURPOSES as of the Effective Date.

                  “COMPANY”    
 
                WESTWOOD ONE, INC.    
 
           
 
  By:  
 
/s/ Shane Coppola
 
        Printed Name: Shane Coppola    
 
  Title: President    
 
                “EMPLOYEE”    
 
                /s/ Paul Gregrey                   Paul Gregrey         Address:
   

Page 10



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
BETWEEN WESTWOOD ONE, INC. AND PAUL GREGREY
     The following, upon execution by the parties hereto, shall constitute
Amendment No. 1, dated January 3, 2006 (this “Amendment”), by and between
Westwood One, Inc. (the “Company”) and Paul Gregrey (“Employee”) to the
Employment Agreement, entered into by and between the Company and Employee,
effective as of May 1, 2003 (the “Agreement”). Capitalized terms used but not
defined herein have the meaning set forth in the Agreement. The parties hereto
agree that the terms of the Agreement are hereby modified as set forth herein.
In the event of a conflict between the terms of the Agreement and the terms of
this Amendment, the terms of this Amendment shall prevail.
     1. Section 2 (Term of Employment) of the Agreement shall be amended by
deleting the first sentence of such Section and replacing it with the following:
     “Subject to the provisions for termination hereinafter provided, Employee’s
term of employment by the Company shall commence no later than May 1, 2003 (the
“Effective Date”) and shall continue in effect until April 1, 2009 (the
“Term”).”
     2. Section 4(a) of the Agreement shall be amended by deleting such Section
and replacing it with the following in its entirety:
          “(a) Base Salary. For the services to be rendered by Employee during
Employee’s employment by the Company, the Company shall pay Employee, and
Employee agrees to accept, an annual base salary (the “Base Salary”) of $310,000
for calendar year 2003; $320,000 for calendar year 2004, and $335,000 for
calendar year 2005; $345,050 for calendar year 2006; $370,050 for calendar year
2007; $395,050 for calendar year 2008; and $420,050 for calendar year 2009.
     3. The following shall be inserted as Sections 4(d) and 4(e) of the
Agreement:
          “(d) Equity Compensation. Subject to the approval of and in the sole
and absolute discretion of the Board of Directors or its Compensation Committee
or their designee, Company management shall recommend that the Compensation
Committee grant Employee in 2006 an award of: (i) 20,000 stock options; and
(ii) 15,000 shares of restricted stock.
          (e) Retention Bonus. For the services to be rendered by Employee
during the Term, Employee shall receive as a retention bonus (“Retention Bonus”)
a cash payment of $100,000 payable in accordance with the Company’s normal
payroll practices and no later than February 28, 2006. The Retention Bonus shall
be earned pro-rata on a monthly basis ($2,564.10 per month) beginning on
January 1, 2006 and continuing during the Term. If Employee breaches this
Agreement, in addition to any other remedies the Company may have, Employee
shall immediately repay to the Company any unearned portion of the Retention
Bonus and authorizes the Company to deduct such unearned portion of the
Retention Bonus from any and all payments owed to Employee by the Company
before, at or after the date of breach by Employee.”

-1-



--------------------------------------------------------------------------------



 



     4. Except as amended hereby, all provisions of the Agreement shall remain
unmodified and in full force and effect and are hereby ratified and confirmed.
     5. This Amendment shall have no binding effect until execution hereof by
two (2) corporate officers of the Company and Employee.
     6. The effective date of this Amendment shall be January 1, 2006.
[Next page is a signature page.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above TO BE EFFECTIVE as of the effective date of this Amendment upon the
execution hereof by two authorized officers of the Company and the Employee.

              WESTWOOD ONE, INC.       EMPLOYEE  
By:
  /s/ Peter Kosann       /s/ Paul Gregrey
 
          Name: Peter Kosann       Paul Gregrey Title: CEO        
 
           
By:
 
 
/s/ David Hillman
 
        Name: David Hillman         Title: SVP, General Counsel        

-3-